 

Exhibit 10.1

AWARD NO.: XXX 

OFG BANCORP

 

2007 OMNIBUS PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARES AWARD AND AGREEMENT

 

This Performance Shares Award and Agreement (the “Award”) is made and entered
into on this XXth day of XXXXXXXXXX of 20XX, by and between OFG Bancorp (the
“Corporation”) and XXXXXXXXXXXXXX (the “Grantee”).  All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the 2007
Omnibus Performance Incentive Plan, as amended and restated (the “Plan”). 
Whenever appropriate, words and terms used in the singular shall be deemed to
include the plural, and vice versa, and the masculine gender shall be deemed to
include the feminine gender.

 

WHEREAS, the Corporation has established and maintains the Plan to, among other
things, provide flexibility to the Corporation and its Affiliates to attract,
retain and motivate their directors, officers, and other key employees through
the grant of awards based on performance and to adjust their compensation
practices to the best compensation practices and corporate governance trends as
they develop from time to time; 

 

WHEREAS, the Plan is further intended to motivate high levels of individual
performance coupled with increased shareholder returns;

 

WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Corporation (the “Plan Administrator”);  

 

WHEREAS, Grantee is eligible to participate in the Plan; and

 

WHEREAS, the Plan Administrator has determined that Grantee shall participate
and receive performance incentives under the Plan.

 

NOW, THEREFORE, in consideration of the premises, and subject to the terms and
conditions of the Plan, the Corporation and Grantee agree as follows:

 

SECTION 1.  Award; Grantee Rights.  The Corporation hereby awards XXX XXXX(XXX)
Performance Shares (the “Performance Shares”) to Grantee.  The Grantee will earn
shares of Common Stock in connection with the Performance Shares in an amount to
be calculated based upon the level of achievement of the Performance Goal during
the Performance Cycle in accordance with Section 4.  A Performance Share does
not represent an equity interest in the Corporation and carries no voting or
dividend rights, except as otherwise set forth in this Agreement.  The
Performance Shares may be forfeited to, and acquired at no cost by, the
Corporation as set forth in this Agreement. 

 

SECTION 2.  Deferred Dividends.  Prior to the Certification Date (defined
below), the Grantee will not have any right to receive the payment of any
dividends in connection with the Performance Shares.  On the Certification Date,
the Grantee will have the right to receive, together with the shares of Common
Stock that vest, a cash payment equal to the dividends declared by the
Corporation from the date of grant of the Performance Shares until the
Certification Date that would have been paid upon such vested shares of Common
Stock.

 

SECTION 3.  Performance Cycle and Performance Goal.  The Performance Cycle for
the Performance Shares will start on January 1, 20XX and end on December 31,
20XX.  The threshold, target and maximum level of achievement of the Performance
Goal applicable to the Performance Shares over the Performance Cycle and the
percentage of the Performance Shares that vest at the threshold, target and
maximum level of achievement of the Performance Goal are set forth in Exhibit
A.  If the threshold Performance Goal is not achieved, none of the Performance
Shares will vest, and the Award will be forfeited.  If the Performance Goal is
achieved at threshold or greater, a portion of the Performance Shares will vest
calculated by the Plan Administrator by multiplying the Performance Shares by
the percentage of achievement of the Performance Goal up to the maximum
percentage of Performance Shares set forth in Exhibit A, and any remaining
Performance Shares will not vest and will be forfeited.  The percentage of
achievement of the Performance Goal between threshold and target and target and
maximum will be calculated by the Plan Administrator using straight-line
interpolation.

 

--------------------------------------------------------------------------------

 

 

Not later than seventy-five (75) days following the end of the Performance
Cycle, the Plan Administrator will certify in writing the level of achievement
of the Performance Goal over the Performance Cycle and the corresponding number
of shares of Common Stock that will vest (such date, the “Certification Date”). 
Notwithstanding anything to the contrary herein, at the Certification Date, the
Plan Administrator may, in its sole discretion, elect to pay cash or part cash
and part Common Stock in lieu of delivering only Common Stock.  If a cash
payment is made in lieu of delivering Common Stock, the amount of such cash
payment for each share of Common Stock to which Grantee is entitled shall be
equal to the Fair Market Value of the Common Stock on the date of certification
by the Plan Administrator. 

 

SECTION 4.  Termination of Employment.  The following provisions shall apply in
the event of Grantee’s termination of employment with the Corporation or any
Affiliate:

 

(a)              Due to Death or Disability.  In the event Grantee’s employment
or service terminates by reason of his death or disability during the
Performance Cycle, the number of shares of Common Stock that would vest upon
achievement of the target Performance Goal will vest immediately, and payment of
the corresponding shares of Common Stock will be made to Grantee, or Grantee’s
estate or beneficiaries, as applicable.

 

(b)              Due to Retirement.  In the event Grantee’s employment
terminates by reason of retirement during the Performance Cycle, Grantee (or
Grantee’s estate or beneficiaries, if Grantee subsequently dies) shall receive a
payment at the Certification Date calculated in the following manner: (i) the
number of shares of Common Stock that would have vested based on the actual
achievement of the Performance Goal will be reduced by multiplying the grant
under this Award by a fraction, the numerator of which is the number of full
months in the Performance Cycle during which Grantee was an active employee and
the denominator of which is the number of months in the full Performance Cycle
(with a partial month worked counted as a full month if Grantee is an active
employee for 15 days or more in that month); and (ii) the resulting reduced
number of shares of Common Stock shall be considered vested and will be paid to
Grantee (or Grantee’s beneficiaries or estate, if Grantee subsequently dies) as
soon as practicable after the Certification Date.  For purposes of this Section,
resignation by the Participant will only be considered a “retirement” if they
have achieved a minimum of ten (10) years of service and attained a minimum age
of sixty (60) years as of the date of termination.

 

(c)              Due to Any Other Reason.  In the event Grantee’s employment is
terminated by the Corporation or any Affiliate for any other reason during the
Performance Cycle, the Performance Shares shall be forfeited.

 

SECTION 5.  Adjustments to or Forfeiture of Award.  The Plan Administrator may
determine on a case-by-case basis any adjustments to the terms of this Award or
the forfeiture of the Award because of violations by the Grantee of the
Corporation’s policies or any applicable laws and regulations.  In addition, the
Performance Shares will be subject to any clawback policy established by the
Corporation or the Plan Administrator from time to time.

 

SECTION 6.  Transferability of Award.  This Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  No transfer of this Award by will or
by the laws of descent and distribution shall be effective to bind the
Corporation unless the Corporation shall have been furnished with written notice
thereof and a copy of the will and/or such other evidence as the Board or the
Plan Administrator may determine necessary to establish the validity of the
transfer.

 

SECTION 7.  Miscellaneous Provisions. 

 

(a)          This Award is subject to the terms of the Plan and any regulations
approved by the Plan Administrator from time to time, which are incorporated
herein by reference.

(b)          The laws of the Commonwealth of Puerto Rico shall be controlling in
all matters relating to this Award.

(c)          The titles and captions in this Award are used only for convenience
and are not to be used in its interpretation.

 

IN WITNESS WHEREOF, the Corporation and Grantee have duly executed this Award on
the date first above written.

 

OFG BANCORP                                                         GRANTEE

 

 

 

--------------------------------------------------------------------------------

 

 

 

By: _____________________________                      By:
_____________________________

Name:    XXXXXXXXXXXXX                                   Name: XXXXXXXXXXXXXX

Title: Chair Compensation Committee                         Title: XXXXXXXXXXX

 

 

 

 

--------------------------------------------------------------------------------